Import of poultry carcases (debate)
The next item is the Commission statement on the import of poultry carcases.
Member of the Commission. - Mr President, on this issue I had exhaustive discussions with my colleagues on the authorisation of the use of AMT substances as a decontamination measure to clean the surface of poultry carcases, during the college meeting of 28 May. As you know, the possibility of removing surface contamination with substances other than potable water was approved by Council and Parliament in 2004 in the hygiene regulations.
In order to approve substances for use in decontamination of any meat, the applicable law requires a positive, evidence-based finding in comitology, indicating that the use of the substances does not pose risks to health or the environment.
Let me remind you that there was a long-standing request by the USA for approval of four AMT substances for use in decontamination of poultry carcases. Against this background, we have requested various scientific opinions which have assessed the risk of the use of the four AMT substances from the point of view of health, environment and anti-microbial resistance.
On the basis of the outcome of the various scientific opinions, we decided to present a proposal. The scientific opinions allow us to proceed with a proposal for authorisation, but not at any price. Pursuant to the scientific opinions, a number of risk-management conditions had to be formulated. In proposing this text, my bottom line is very clear: no matter which commercial partner is at stake, no international commitment can be allowed to undermine the principles of food safety and the health of EU consumers.
Hence the need to ensure that any use of such substances would not replace the obligation to comply with the hygiene conditions along the food chain as set by Community legislation, and that such use would not make up for prior poor hygiene conditions. In fact, in its opinion, EFSA has indicated that AMT could be considered as a useful tool to complement the hygiene practices already implemented in the European Union.
This is why I have imposed strict, yet proportional conditions. Under these conditions, we can assure a proposal which is defensible from the point of view of public health and safety. The conditions that we propose are the following. First, one single substance is applied. Time of exposure and concentration of the substances are defined. The poultry carcases are rinsed with potable water. No residue is left on the final product after the use of the substance. The efficacy of the rinsing is monitored to ensure the absence of residues. By setting these conditions, we ensure that the use of AMT substances will not make up for poor hygiene conditions, and that no residues are left in the end product.
I would also like to stress that the use of AMT only reduces the number of bacteria and does not replace good hygiene practices as a core requirement, equally applicable in third countries as in Europe and applicable from the flocks to the processing of poultry carcases. We will maintain a holistic approach to the reduction of salmonella at all stages of the production chain: feed, farms and slaughterhouses.
Moreover, the proposal provides for appropriate labelling. As with other approved substances such as additives, the consumer has the right to be informed. Thus we suggest two alternative descriptions. Appropriate environmental medication measures on waste water effluent quality standards, as proposed by DG Environment. These consist of conditions for collecting and treatment of wastewater in slaughterhouses.
Last but not least, the proposal foresees a review within two years of the date of application of the authorisation, allowing further collection of data from food business operators regarding the use of the substances so that scientific questions on antimicrobial resistance can be addressed. This review will place the burden of proof on the food operators rather than on the Commission's scientific bodies.
That said, when the proposal was presented to the Standing Committee of the Food Chain and Animal Health on 2 June, 26 Member States expressed a negative opinion and one abstained. The Commission will now transmit the proposal to the Council of Ministers to decide.
You will ask why the Commission went ahead with this proposal despite the EU domestic opposition to it. Firstly, because the legislative framework foresees the possibility of approving such substances. Secondly, because there has been a request for approval which could not be left unanswered, considering also our international commitments. Finally, because there are scientific opinions which indicated that we could proceed with the authorisation provided it is flanked by a number of strict conditions, as we did. It was, therefore, for the Commission to stand up to its institutional responsibilities and make the proposal.
What happens next is part of the decision-making process. In this sense, I have taken good note of your strongly held position. The Council will now be asked to pronounce on the text. As you know, if a qualified majority of Member States is against this proposal, it will not be adopted, so we will see the end result under the French presidency.
on behalf of the PPE-DE Group. - Mr President, the Commissioner said that this chemical chlorine is not dangerous. If that is the case, why is it banned for use on chickens in the European Union?
Secondly, Commissioner, you said that we have obligations to the United States. We are part of the WTO negotiations and part of the WTO, but - correct me if I am wrong - there is no ban on chicken meat coming out of the United States, provided it meets EU standards. Why on earth are we putting in place legislation in the European Union when we are in effect wasting our time?
We have just adopted a report on a directive on safe water. We have taken a number of chemicals out of the text and yet here we are, bringing chlorine back in. You mentioned quite rightly on 2 June that there was a vote of 26 to 1 against. The one that abstained was the United Kingdom. You have to remember that the United Kingdom is governed by the greed of the supermarkets and I would suggest to you that the reason the United Kingdom abstained is that it was pressurised for cheap food from the supermarkets. I believe that in actual fact this is having a detrimental effect.
You say there will be no residue left on the products. Can you wholeheartedly put your hand on your heart, Commissioner, and say that you will be able to monitor this, because in the past we have had problems with products coming into the EU? I was responsible for the report on chemicals in food coming into the European Union and food within the European Union, and we are having real problems monitoring them.
I believe that you are laying yourself open to a real risk, and not just to public health. It is not a trade issue - it is about public health, public confidence in the product. The last thing we want to see is loss of public confidence in the European Union and in the food we produce.
Mr President, Commissioner, ladies and gentlemen, first of all I should like to thank the Members who contributed to the drafting of this resolution. I would like to stress that this is supported by all the political groups. Why such unanimity? No doubt because it reflects our dissatisfaction with the attitude and approach of the Commission, which stems from a denial of democracy that the European Parliament has faced on this dossier for several weeks now.
The Commission's determination to disregard the opinion of MEPs and experts on the issue of importing chlorinated chicken is truly appalling. Yes, Mr Verheugen is in charge of negotiating with his US counterpart to promote trade between our two regions, but can he do it by sacrificing European health standards? How can the Commission have given the go-ahead for this kind of project, merely proposing compulsory labelling and a review of the provisions in 2 years' time etc.? Can the Commission explain why, after acknowledging that it lacked information about these substances, it is not adopting a precautionary approach? The absence of references to the conclusions of the US Center for Disease Control and Prevention (CDC) is also curious, since a few weeks ago it revealed an increase in contamination and infection from salmonella, listeria and other bacteria. Why should we import a method which has not already been tried and tested?
Another important point to remember is that the implementation of European food safety legislation required years of work and collaboration with industry professionals, who agreed to invest in order to meet the expectations of European citizens. This approach, which involves the entire food chain, is the most sustainable way of reducing the level of pathogens. This was the choice we made, and do you really think that a relationship of trust and a strong and reliable partnership can be built by failing to reaffirm our own principles and values to our US partners? I have one more question: would the imported products be subject to the same rules as European poultry?
Finally, I will finish by pointing out that this decision is all the more incomprehensible as the European Commission has decided to counterattack the WTO over the decision of its Dispute Settlement Body on hormone-treated beef. I find that there is enormous confusion and misunderstanding among consumers faced with this diametrically opposed position. It really calls into question the political line taken by the European Commission on food health and safety.
The European Council will shortly issue an opinion on the Commission's proposal. We ask it to take into account the position of Parliament and the Standing Committee on the Food Chain and Animal Health: to put health before trade.
on behalf of the Verts/ALE Group. - (NL) Mr President, Commissioner, ladies and gentlemen, I can only endorse the words of Mr Sturdy and Mrs Ferreira. I do not actually understand why the Commission persisted in tabling these proposals on 28 May. The pressure from the United States must have been enormous. This pressure is of an economic nature. The United States is losing markets here in the European Union - including, perhaps, in the new Member States that joined in 2004.
What do I note from all the studies carried out? I note that the United States' approach to the use of antimicrobial agents is not really efficient. The number of cases of contamination with salmonella or campylobacter has not gone down. Our approach, on the other hand, is very effective. We have a 'farm to fork' approach, covering every stage from the farm to the consumer's table. Since the Commission White Paper in 2000, we have adopted strong legislation on foodstuffs. I do not now want to see this undermined.
Nor do farmers want this, as they have invested in this approach. They do not want unfair competition from competitors in other parts of the world. Besides, they do not stand alone; they have the support of the consumer and environmental movements. I would ask the Commissioner to have a rethink, therefore, and to withdraw this proposal: she has no support for it in the Council and no support for it in this Parliament.
on behalf of the UEN Group. - (PL) Mr President, on behalf of the Union for Europe of the Nations Group, I fully support the draft resolution that has been put forward. I identify with the full content of the proposals contained in the draft resolution. A very important matter has been raised in this document. In our debates on the situation in agriculture, but also in international trade, we have called numerous times for respect for the principle that requirements must be identical for producers in the European Union and for those entities that export their products onto the European market. This principle is not generally observed, and in particular it is not observed in the sphere of agricultural production. We must make a firm demand for this principle to be observed. We cannot continue with a procedure in which certain standards are required of producers in the European Union and different standards of those who export their products onto the European market.
The situation in the poultry industry is very difficult in a number of European countries. My country, Poland, is one of them. I have personally had the opportunity to take part in many discussions on this subject. Poultry organisations have pointed out that competition conditions are unequal, and that the European market is exposed to unequal competition in relation to other countries of the world. I am pleased that this initiative was raised, because this is exactly the direction in which it is facing to make for equal competition conditions, that being what elementary justice demands. I therefore support this draft resolution.
Mr President, by lifting the ban on the import of chickens from the United States, the European Commission is once again showing that it places the interests of the food multinationals above the health of the people and workers.
For decades, the United States has been pushing for the import of hormone-treated meat. Now it is doing the same for its chickens. In previous years the ban was based on the danger posed by the chlorine and chicken dips. According to the scientific community, chlorinated chickens endanger the health of consumers and slaughterhouse workers and make for dangerous waste material with carcinogenic residues.
The substances used in the United States have obviously not stopped being carcinogenic, just as the scientific community has not changed its mind. The question is, then, what has led the Commission to give in to pressure from the United States and the multinationals, and what does it get in return for this change in position?
The food production chain is increasingly in the stranglehold of the food multinationals. Just a few days after the scandal of sunflower oil mixed with mineral oils, and the discovery that legislation allows the transportation of oil in the same tankers used to carry fluids dangerous to health, the European Commission did not bat an eyelid in announcing the lifting of the ban on chlorinated chickens.
One food scandal follows another. The EU is shifting the responsibility of inspection on to those who should be inspected; it is abdicating its own responsibilities, just like the governments of the Member States; it is transferring responsibility to consumers, on the grounds that they have the right to choose, provided the products are labelled.
The workers demand properly inspected, healthy foods at affordable prices. The opposition by the workers, their organisations and the scientific community to the lifting of the ban must oblige the Commission to revise its decision. The ban on chlorinated chickens for consumption must continue to pertain.
(DE) Mr President, ladies and gentlemen, transatlantic trade is currently worth about EUR 600 billion a year. Now the Commission is suggesting that we open the market to poultry that has been disinfected in a chlorine solution. I say strongly: I greatly regret that the Commission has not managed to claim - and gain - access to the market in the United States for our unchlorinated poultry at last. However, I would like to say that I support the Commission's suggestions in principle, because the scientific experts' reports are conclusive. The European Food Safety Authority provided a very conclusive expert report; we do not require any further expert reports.
Here, as on the other side of the Atlantic, nobody wishes to see people's health put at risk by food, but if there really are misgivings about the substances used in the United States, then I ask myself why these substances are permitted here in the European Union as an additive to animal feedstuffs, potable water and other foods?
I know how much importance many EU Member States attach to food quality and food safety, and just as well. What would France be, for example, without its coq au vin? This product, exported from France and famous the world over, is also prepared for export to the United States with a chlorine treatment according to the American method. Apparently, this method is so good that it is considered suitable for the export of quality products from Europe.
From my point of view, then, this is a rather dishonest discussion. The Commission has made clear suggestions to guarantee the safety of European consumers. I believe that labelling, in particular, must be clear and visible, so that consumers really know what they are buying, but I know, too, that consumers will choose European poultry anyway.
However, I call on everyone to stop hiding behind supposed environmental or health arguments and clearly state what this is really about. It is a question of honesty and honesty in politics is vital, especially when it comes to discussing a topic with friends like the United States.
(PT) I understand the need to improve trade relations with the United States and in this regard, I would like to congratulate the Commission on the work it has done in this area. There are, however, 'red lines' and one of these is safeguarding the legitimate interests of European producers and consumers. I believe that in this specific case, we are faced with a situation where these lines are clearly being violated.
There are two different concepts here, perhaps even two contradictory concepts, relating to health protection and environmental protection. From the European perspective, there is a core concern, which is ensuring safety throughout the food chain. From the American perspective, the idea is merely to deal with this matter at the closing stages of the process.
We cannot renounce our convictions, customs or standards in this area, and we must not just seek to have them respected in Europe, but should rather try to project them on the international stage. The European Union will be standing on very shaky ground in terms of projecting its standards internationally if it gives up on ensuring that they are protected within Europe.
For this very reason, I believe it is essential to highlight the need to express clear opposition to the Commission's proposal in this area.
Crucial issues are at stake that have to do with environmental protection, public health and the fundamental rights of European consumers. Yet they also have to do with European producers, as European producers have been made to respect these standards and over the last few years have had to make significant investments to make sure they respect these requirements. Now, suddenly, they would be left completely unable to resist competition at this level.
This is why, in the name of healthy and fair competition, too, it is our view that the European Union must make the protection of European producers a major concern. With this in mind, and without calling into question the efforts to improve trade relations with the United States (which are vital for the European Union), I believe that this proposal is a bad one and I naturally would like to express my support for the motion for a resolution.
(FR) Mr President, Commissioner, the decision to lift the veto towards almost everyone on the import into the European Union of chlorinated chicken is a real textbook case of what the Commission, which is supposed to protect the higher public interest of Europe's citizens, can no longer and should no longer do.
As with all food sectors, poultry farmers, and particularly chicken farmers, have made enormous efforts in recent decades. They have invested heavily in order to comply with standards and are subject to no fewer than 70 regulations, directives and other European decisions.
The sector is also subject, as we know, to fierce competition in Europe but also from Brazil and the US. Need we remind you, since no one has mentioned it yet, of the bird flu outbreak in Europe - this was only three years ago - when poultry meat consumption fell by more than 20%? Why should we now subject this sector to such a distortion of competition in relation to US farmers, who are not in any way subject to the same health and safety constraints?
The purpose of this brief review is to underline the essence of this matter. Perhaps this is not an environmental and health issue, or at least so I have heard people say. However, I would like more clarification and research on the subject.
Our refusal, Commissioner, is essentially an industrial and cultural decision, and ultimately a political one.
It is a cultural decision because Europeans have the right to choose their food model; as we know, they are very attached to their traditions and to diversity, as the French Agriculture Minister, Michel Barnier, recently reminded us.
Secondly, it is an industrial decision. I have already mentioned the production methods, laws and high standards observed in Europe. A good trade deal must also be fair. The Commission stands no chance of convincing us that importing 300 000 tonnes of chlorinated chicken, without any compensation, is good news for the European poultry industry.
Finally, it is a political decision. Now I am coming to the crux of the matter, as it is above all a question of confidence: confidence among producers and consumer confidence. Given the current climate, can the Commission really allow itself to scorn - and I am coming to an end, Mr President the opinion of the Council, of Parliament, of operators on the ground and of a good number of your own Members? I think that just asking the question is an answer in itself.
(SV) Thank you, Mr President. The job of the EFSA is to determine whether something is dangerous. The job of the Commission and Parliament is to determine whether something is in conformity with public policy principles such as good animal husbandry, not to mislead consumers, and to maintain a high-quality environment in accordance with the precautionary principle. Hence this proposal is unethical and inappropriate and is an undesirable method of treating chicken. Besides, the Standing Committee on the Food Chain and Animal Health has come out almost unanimously against the method. I will add a further dimension: fraudsters have long applied chlorination to chicken in order to make it look pinker and fresher. Are we to favour fraudsters over farmers who have invested millions, not least in my own country, in order to improve the situation?
A few labelling rules will not work, especially in places such as restaurants.
Turn this into a victory now, withdraw the proposal and go forward on the basis of unanimity in Parliament and unanimity in the Council and say to the United States: no, we do not accept your methods.
(PL) Mr President, Commissioner, in rising to speak in the debate on poultry imports into the EU market, I have three matters to bring to your attention.
Firstly, agricultural products produced within the European Union have to meet very stringent environmental, sanitary and health requirements, and meeting these requirements significantly increases production costs, thus making European agricultural products relatively uncompetitive in price terms on world markets. Secondly, given this situation, the European Commission's proposals to amend the regulations to allow the import of chlorinated poultrymeat from the United States should be seen as a completely unacceptable proposal, especially for European consumers. Thirdly and finally, it should be pointed out that the European Commission's proposal on this subject is supposed to be a sort of special gesture by the Union aimed at ensuring a good atmosphere for the talks and making for more friendly contacts prior to the June summit between the European Union and the United States.
I am in favour of having warmer relations, but I would rather this did not take place at the cost of the health of many EU citizens.
(EL) Mr President, experts in the EU Member States have come out almost unanimously against the Commission's proposal to lift the ban on the import of chlorinated poultry.
These imports, even under the conditions proposed by the Commission, run counter to the steady demand from European citizens for the distribution of safe, high-quality, high-nutrition products.
The European poultry-rearing sector has heavily invested in compliance with the Union's strict regulatory framework that applies to the entire food chain, from production to distribution. Quite apart from anything else, the matter of the European poultry-rearing sector's competitiveness is under scrutiny, and we know the Commission's proposal is an expression of support for US interests in the Transatlantic Economic Council.
As a member of the Committee on International Trade, I am basically in favour of smoothing out differences with our trading partners. However, I cannot under any circumstances accept solutions that endanger the health of citizens and adversely affect the European food model. This applies both to the case we are discussing and to the Euro-Atlantic dispute pending before the WTO regarding the import of genetically modified organisms.
The EU must comply with the strict rules on food quality, hygiene and safety. We are opposed to any relaxation of these rules. What we need is a strengthening of the international standards and production methods.
We therefore call on the Council to maintain the ban on the import of chlorinated poultry.
(ES) Mr President, Commissioner, European poultry farming, along with other animal production sectors, is going through a difficult period. In this context it is even more surprising that the Commission has been so quick to ask for Europe to allow poultry meat treated with chlorinated products to enter its territory, a request that appears to be solely and exclusively aimed at satisfying the commercial needs and aspirations of the United States of America.
I do not need to remind you that, in Europe, the poultry sector does not receive any direct support from the CAP, despite the fact that since 1997 our producers have been banned from using the very same substances that the Commission now wants to authorise, and moreover they are submitted to exhaustive controls throughout the production cycle to prevent the development of bacteria and to comply with the high Community hygiene standards.
However, in relation to third-country producers, the Commission considers that a chlorine wash alone is more than sufficient, and in my opinion this means that the efforts made by our producers are and have been completely futile.
If you will pardon my saying so, it is not possible for us to be so stupid and them to be so clever. In my opinion, we need to oppose this request from the Commission.
(NL) Mr President, we have already heard a very great deal in this debate and I certainly would not want to repeat it all, but I think that two fundamental issues are at stake here.
The first is fair competition - the level playing field - between European producers and producers from third countries. On the basis of European rules, the European poultry sector has invested millions of euros in the advanced control of salmonella and other contaminants throughout the production chain. Authorising products that do not meet these requirements threatens this fair competition, which should be a keystone in our trade policy. What is sauce for the goose is sauce for the gander, as they say. If we required it recently of meat from Brazil, we must also require it of chicken from the United States.
The second is the precautionary principle. After all, reports on the consequences of this technique for both health and the environment still cast the appropriate doubt. The Commission proposal to authorise this for two years, followed by a review on the basis of new data, is of course totally at variance with this precautionary principle. We need clarity on safety first and a debate second, not the other way round. Even the idea of labelling chlorinated poultry from the United States is unacceptable, as there remains a disparity between farmers here and farmers there and, furthermore, processed products are likely to escape this labelling. These processed products include the considerable amounts of chicken nuggets and drumsticks that will be consumed in front of the TV this evening by Dutch, Romanian, French and Italian football fans.
I should like to conclude, therefore, by calling on the Commission to remain committed to these two basic European principles - the level playing field and the precautionary principle - in order to respect the wishes of a large majority in the management committee and in this House by abandoning this unfortunate proposal.
(ES) Mr President, Commissioner, now the European Commission wants to allow chicken from the USA treated with bleach and, moreover, it wants us to accept it without complaining in order to improve trade relations with the United States.
The frivolousness of the European Commission in this matter is very much at odds with the seriousness with which it produces new texts on food safety, which at times impose so many restrictions on Community producers that it is sometimes no longer viable for them to continue to operate.
The Commission is losing credibility with consumers and public opinion with this type of proposal, and I do not think that we should succumb to pressure from the Member States, trade pressure from the United States, even if the European Commission asks us to.
In January 2008 a study published in the US magazine Consumer Report revealed a 70% increase in the incidence of zoonosis in chickens treated with antimicrobial processes in the United States, compared to 2003. There has also been an increase in antibiotic resistance in infected people.
At the time in the European Union there was a decrease in the incidence of zoonosis in chicken, without using the US methods.
The European Union is doing its duty, because it is controlling zoonosis from the start of the production chain, and because it applies the principle that 'prevention is better than cure', which it is following rigorously, at a very high cost to producers and to the industry in the European Union.
In the specific case of the fight against zoonosis, in 2003 a very strict regulation was launched, which took a great deal of time to get off the ground, that increases the monitoring of diseases communicable to humans.
The result of implementing this regulation is a reduction in the incidence of these diseases. European producers and the European industry in general have to comply with these rules, because if they do not they could be penalised.
Why not continue to strictly monitor the US producers?
(FR) Mr President, this chlorinated chicken affair illustrates the divide that unfortunately exists between the European Commission and citizens who expect to have confidence in Europe. It is a blow to our food policy with its high level of consumer protection. There is a complete lack of understanding.
It is unfair competition for our farmers, who have made enormous efforts to improve production, and our abattoirs, which must abide by strict rules. All of this costs money, and so this competition is unfair. This will allow cheap chicken to be brought into the European Union, which will unfortunately affect the most disadvantaged people who shop in discount supermarkets, and we will find this chlorinated chicken in processed products, catering trays and school canteens. None of this is acceptable. It is unthinkable that we can even allow it. Please do not tell us that labelling will solve the problem, because unfortunately the labelling on processed products does not give any information.
Therefore, in view of recent food scares, citizens need to be able to have confidence in the food chain. Consequently, we must say a categorical 'no' to chlorinated chicken imports.
(PL) Mr President, back in April I sent a written question to the Commissioner, in which I firmly objected to the planned admission into the EU market of chemically disinfected chickens from the United States. Fortunately this proposal has encountered resistance from the Member States.
Commissioner, our farmers and processors comply with standards that are among the most restrictive in the world. They look after the environment, animal wellbeing and the maintenance of biodiversity. Adapting to these standards increases costs and weakens their competitive position. This is why I am surprised by the Commission's proposal. The American way of producing chickens does not meet these standards. The European consumer has no wish to see such food on his plate. If we are interested in taking care of the safety of our EU consumers, we cannot allow low-quality foods to be imported.
Mr President, if we accept the chlorination of American chicken, how can we stop demands for the chlorination of other products in the future, for example other meat products - beef or pork - either imported or produced inside the EU? What about eggs, cheese, vegetables or fruit? All the conditions that the Commissioner has told us would apply, in exactly the same way, to all the products I have just mentioned.
What about the use of other antimicrobials? Perhaps in the future we will have demands from the Americans to be able to use penicillin or other antimicrobial agents on our imported chicken.
In any case, even if tests on the outside show that there are no microbes on the surface of the chicken, perhaps there are a lot of microbes inside the chicken and we will not be able to detect them because the surface would falsely show that the chicken is free from salmonella or other microbes.
Member of the Commission. - Mr President, first of all I would like to say at the outset that I respect the honourable Members' opinions and I wish to repeat that this decision has not been taken lightly. There has been an exhaustive discussion in the college.
Secondly, I want to clarify once again that we are not putting aside our hygiene regulations. As I think I mentioned, EFSA said that this decontamination with AMT substances can only be allowed if the hygiene regulations are applied, by whoever produces the chicken. So in conjunction with preventive measures at farm level, cleanliness of the animal sent to slaughter, hygiene measures and control procedures based on the HACCP principles at slaughterhouse level, all these have to be applied.
I must tell you when the Americans heard about all these conditions, they were very displeased but we told them that these conditions cannot possibly be withdrawn.
The second thing I want to clarify is that the proposed measures would not be applicable only for American chicken, but will be allowed for our producers as well, so we are not differentiating between foreign producers and our own.
As I said, this decision now lies with the Council and from my experience in the Agricultural Council, where I was present, it does not seem very likely that we shall have a positive reply.
I have received one motion for a resolution tabled in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday 19 June 2008.